Case vacated and remanded by
Supreme Court order filed 2/23/01
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4559



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILFREDO GONZALEZ LORA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-358-A)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Blair Brown, Alexandria, Virginia, for Appellant. Thomas
More Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilfredo Gonzalez Lora appeals the district court’s order de-

nying his motion for a new trial based upon newly discovered evi-

dence under Fed. R. Crim. P. 33.       We have reviewed the record and

the district court’s order and agree with the district court that

the evidence in question was not newly discovered. Accordingly, we

affirm the district court’s order denying Lora’s motion.           See

United States v. Lora, No. CR-98-358-A (E.D. Va. July 28, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                              AFFIRMED




                                   3